DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 09/29/22 (“Amend.”), in which: claims 1 and 15 are amended; claims 8-11 and 14 are cancelled and the rejection of the claims are traversed.  Claims 1, 4-7, 12, 13 and 15-20 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 12, 13 and 15-20 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1,  6, 7, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shang (US Publication 2017/0278473) in view of Matsumoto (US Publication 2011/0043546), Lee (US Publication 2011/0164076) and in further view of Takeuchi (US Publication 2009/0153441).
Regarding independent claim 1, Shang teaches a display device comprising:
a pixel portion including first pixel rows connected to first scan lines, and second pixel rows alternating with the first pixel rows and connected to second scan lines a scan driver including first stages connected to the first scan lines, and second stages connected to the second scan lines; and (In [0003, 0249], Shang teaches of having an array of pixels and wherein a gate driver, comprising of shift registers, is used to turn on pixel rows.  In Fig. 9, the shift registers provide an output_n signal to a pixel row.  Therefore, in relation to Fig. 9, the odd rows are considered the first scan lines and the even rows, the second scan lines);
wherein the first stages are connected to first clock lines, the second stages are connected to second clock lines different from the first clock lines (First stages, SR(1), SR(3), etc... are connected to first clock lines, CLK1 and the second stages are connected to second clocks, CLK2, which are different from the first clock lines.  Shang, Fig. 9);
a first start stage of the first stages and a second start stage of the second stages are connected to a same scan start line (Shang, [0238], “...input signal terminals Input of the first-stage shift register SR(1) and the second-stage shift register SR(2) are connected to the frame start signal terminal STV..”);
each of the first stages excluding the first start stage is connected to a first scan line of a previous first stage, and each of the second stages excluding the second start stage is connected to a second scan line of a previous second stage (See Fig. 9 of Shang).
Although Shang teaches of using a source driver for outputting data to the pixels ([0003]),  the use of a scan driver for applying scan signals to scan lines and the use of a frame start signal, Shang does not explicitly illustrate:
a data driver connected to the first pixel rows and the second pixel rows through same data lines, the scan driver sequentially applies scan signals of a turn-on level alternately to the first scan lines and the second scan lines during each first frame period, 
However, in the same field of endeavor, Matsumoto illustrates in Fig. 1 of a data driver which provides each of the pixels rows with data using same data lines.  Matsumoto also illustrates in Fig. 10 sequentially driving first and second scan lines and providing a scan start signal, VSP in a first frame period at the start of each sequential driving operation.
Shang discloses a base process/product of a display device , which uses cascading shift registers for operation gate/scan lines to reduce or eliminate noises in the rising edge of clock signals ([0005]).  Matsumoto teaches a known technique of a display having a first frame which sequentially applies scan signal of a turn-on level alternately to first and second scan lines that is comparable to the base process/product.
Matsumoto’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Shang and the results would have been predictable and resulted in a data driver connected to the first pixel rows and the second pixel rows through same data lines, the scan driver sequentially applies scan signals of a turn-on level alternately to the first scan lines and the second scan lines during each first frame period, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of Shang and Matsumoto discloses a scan driver and multiple frame periods, as well as providing turn-on and turn-off signals to gate lines, they do not appear to explicitly disclose:
the scan driver sequentially applies the scan signals of the turn-on level to all of the first scan lines, and maintains scan signals of a turn-off level at all of the second scan lines, during a first sub-frame period of each second frame period, the scan driver sequentially applies the scan signals of the turn-on level to the second scan lines, and maintains the scan signals of the turn-off level at all of the first scan lines, during a second sub-frame period of each second frame period, wherein the second sub-frame period starts after the first sub-frame period ends in each of the second frame period 
However, in the field of display driving, Lee illustrates in Fig. 5C (and many other Figures) of having a frame period with two sub-frames (designated by different driving operations).  Wherein in a first sub-frame (represented by start signal, GSP and operation of G1) of a (second) frame period wherein the scan driver turns on all of the first (odd, G1, G3...) scan lines in a sequential manner and the second (even) lines are turned off. In a second sub-frame (represented by the start signal, GSP and operation of G2 turn-on signal) of the second frame, the scan driver sequentially applies scan signals to the second (even) lines and turns off the first (odd) scan lines.  Fig. 5F also illustrates the second sub-frame period starting right after the first sub-frame period and ends in the frame period of Fig. 5F.
The combination of Shang and Matsumoto disclose a base process/product of display which uses cascading shift registers to control turn-on timings of specific gate lines, which the claimed invention can be seen as an improvement in that the display reduces or eliminates noises in the rising edge of clock signals ([0005]) .  Lee teaches a known technique of a scan driver sequentially applying scan signals of the turn-on level to all of the first scan lines, and maintains scan signals of a turn-off level at all of the second scan lines, during a first sub-frame period of each second frame period, the scan driver sequentially applies the scan signals of the turn-on level to the second scan lines, and maintains the scan signals of the turn-off level at all of the first scan lines, during a second sub-frame period of each second frame period, wherein the second sub-frame period starts after the first sub-frame period ends in each of the second frame period that is comparable to the base process/product.
Lee’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Shang/Matsumoto and the results would have been predictable and resulted in the scan driver sequentially applies the scan signals of the turn-on level to all of the first scan lines, and maintains scan signals of a turn-off level at all of the second scan lines, during a first sub-frame period of each second frame period, the scan driver sequentially applies the scan signals of the turn-on level to the second scan lines, and maintains the scan signals of the turn-off level at all of the first scan lines, during a second sub-frame period of each second frame period, wherein the second sub-frame period starts after the first sub-frame period ends in each of the second frame period, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
the scan start line receives a scan start signal in each of the first sub-frame period and second sub-frame period (Shang disclose the use of a scan start line which provides a scan start signal, STV and Lee illustrates providing a scan start signal, GSP for each of the first and second sub-frames).
Although the combination of references disclose the use of first and second scan lines and frame periods, they do not explicitly disclose:
a cycle of applying the scan signals of the turn-on level to the first scan lines in the first sub-frame period is shorter than a cycle of applying the scan signals of the turn-on level to the first scan lines in the first frame period
However, in the field of displays, Takeuchi illustrates frame periods comprising sub-frames in Fig. 4 ([0011]), wherein an addressing (line turn-on operation) period, Ta for a still image is longer in a still image frame versus a fast motion moving image.   Fig. 4 further illustrates the addressing operation (turn-on operation) for first scan lines in a first sub-frame of the fast motion moving image is shorter than addressing operation of the turn on level of first scan lines in a first frame period (still image).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the scan line operation as disclosed by the combination of Shang, Matsumoto and Lee; to incorporate the operation of a cycle of applying the scan signals of the turn-on level to the first scan lines in the first sub-frame period is shorter than a cycle of applying the scan signals of the turn-on level to the first scan lines in the first frame period, as disclosed by Takeuchi, to remove image blurring ([0010]).
Regarding dependent claim 6, Shang, as modified by Matsumoto, Lee and Takeuchi, discloses the display device of claim 3, wherein:
	first clock signals of a turn-on level are applied to the first clock lines, and second clock signals of a turn-on level are applied to the second clock lines, during the first frame period; (Shang teaches the shift register stages receiving clock signals and first clocks being at a turn-on level and applied to first clock lines (Shang, Fig. 9, during a first frame);
	and the first clock signals and the second clock signals have different phases from each other (Using the teachings in the combination of references, the first clock signals (Shang CPV1/CPV3) have a different phase to the second clock signals (CK2 – CPV2/CPV4) based on the connected stages).
	Regarding dependent claim 7, Shang, as modified by Matsumoto, Lee and Takeuchi, discloses the display device of claim 6, wherein:
	the first clock signals of the turn-on level are applied to the first clock lines, and the second clock signals of the turn-off level are maintained at the second clock lines, during the first sub-frame period; and the second clock signals of the turn-on level are applied to the second clock lines, and the first clock signals of the turn-off level are maintained at the first clock lines, during the second sub-frame period (Using the teachings of the connected clock lines to specific first or second stages to control specific gate lines as taught by Shang, incorporating the teachings of Lee, provides corresponding clock signals for providing the operation disclosed by Lee to provide the above claim limitation).
	Regarding dependent claim 12, Shang, as modified by Matsumoto, Lee and Takeuchi, discloses the display device of claim 7, wherein:
	a cycle of applying the first clock signals of the turn-on level to the first  clock lines in the first sub-frame period is shorter than a cycle of applying the first clock signals of the turn-on level in the first frame period (Based on a sub-frame being shorter than a normal frame, the clock signal which determines on time of the gate lines, would need to be on longer (cycling time) in a full frame versus a sub-frame).
	Regarding dependent claim 13, Shang, as modified by Matsumoto, Lee and Takeuchi, discloses the display device of claim 12, wherein:
	a cycle of applying the second clock signals of the turn-on level to the second clock lines in the second sub-frame period is shorter than a cycle of applying the second clock signals of the turn-on level in the first frame period (Based on a sub-frame being shorter than a normal frame, the clock signal which determines on time of the gate lines, would need to be on longer (cycling time) in a full frame versus a sub-frame).
	Regarding dependent claim 15, Shang, as modified by Matsumoto, Lee and Takeuchi, discloses the display device of claim 13, wherein:
	a cycle of applying the scan signals of the turn-on level to the second scan lines in the second sub-frame period is shorter than a cycle of applying the scan signals of the turn-on level to the second scan lines in the first frame period (Applying the same teachings provides by Takeuchi, as cited in claim 1, in combination with the features of Shang, Matsumoto and Lee, discloses a cycle of applying the scan signals of the turn-on level to the second scan lines in the second sub-frame period is shorter than a cycle of applying the scan signals of the turn-on level to the second scan lines in the first frame period).
	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shang (US Publication 2017/0278473) in view of Matsumoto (US Publication 2011/0043546), Lee (US Publication 2011/0164076), Takeuchi (US Publication 2009/0153441) and in further view of Park (US Publication 2016/0063962).
Regarding dependent claim 4, Shang, as modified by Matsumoto, Lee and Takeuchi, discloses the display device of claim 3, wherein:
Although the combination of references disclose a second frame period, according to knowledge had by one of ordinary skill in the art, they do not explicitly disclose:
the second frame period is longer than the first frame period.
However, in the same field of endeavor, Park discloses in [0054] of having two frame periods, wherein a second frame is longer in width than a first frame period.
The combination of references disclose a base process/product of a display device, which operates gate lines by frames in which the claimed invention can be seen as an improvement in that throughput and yield of display devices is improved.  Park teaches a known technique of having multiple frames and wherein the second frame period is longer than a first frame period that is comparable to the base process/product.
Park’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of the combination of references and the results would have been predictable and resulted in the second frame period is longer than the first frame period, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 5, Shang, as modified by Matsumoto, Lee, Takeuchi and Park, discloses the display device of claim 4, wherein:
Although the combination of references disclose a first and second frame and wherein the second frame is longer than a first frame, they do not explicitly disclose:
the second frame period is an integer multiple of the first frame period.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the length of the second frame period an integer multiple of the first frame because Applicant has not disclosed that a multiple integer  provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the second period being general larger because it provides a low frequency driving mode.  Therefore, it would have been an obvious matter of design choice to have the second frame period is an integer multiple of the first frame period.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shang (US Publication 2017/0278473) in view of Matsumoto (US Publication 2011/0043546), Lee (US Publication 2011/0164076), Takeuchi (US Publication 2009/0153441) and in further view of Li (US Publication 2011/0090196).
Regarding dependent claim 16, Shang, as modified by Matsumoto, Lee, Park and Takeuchi, discloses the display device of claim 13, wherein:
the data driver... first sub-frame period and the second sub-frame period (As taught by the combination of references);
The combination of references do not explicitly disclose:
the data driver is powered off during at least a portion of the....frame
However, in the same field of endeavor, Li discloses of having a still image frame period and turning off the source driver.
The combination of references teaches a base process/product of a display device having a data driver, shift registers, first and second frame periods and operating the gate lines according, which the claimed invention can be seen as an improvement in that the output stability of the shift registers can be improved.  Li teaches a known technique of having frame periods where the data driver is turned off that is comparable to the base process/product.
Li’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of the combination of references and the results would have been predictable and resulted in the data driver is powered off during at least a portion of the first sub-frame period and the second sub-frame period, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shang (US Publication 2017/0278473) in view of Matsumoto (US Publication 2011/0043546), Lee (US Publication 2011/0164076), Takeuchi (US Publication 2009/0153441) and in further view of Song (US Publication 2008/0150859).
	Regarding dependent claim 17, Shang, as modified by Matsumoto, Lee and Takeuchi, discloses the display device of claim 1, wherein:
	Although the combination of references disclose the use of a data driver for providing signals to pixels and the operation of providing signals to pixels during a first and second sub-frame period, they do not explicitly teach
	first data voltages supplied by the data driver to first dots of a first pixel row during the...frame period and second data voltages supplied by the data driver to second dots of a second pixel row adjacent to the first dots during the...frame period... are the same as each other for a same color, and each of the first and second dots include pixels of at least two different colors.
	However, in the field of displays, Song, in [0008], discloses the use of a data driver for providing a data voltage to pixels (dots) comprising sub-pixels (pixels) of the colors, red, green and blue and wherein the R, G, B sub-pixels are arranged in a horizontal direction and sub-pixels of the same color are arranged in a column direction.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having a data driver for driving pixels and having first and second frame periods, as disclosed by the combination of references; to include the feature of first data voltages supplied by the data driver to first dots of a first pixel row during the...frame period and second data voltages supplied by the data driver to second dots of a second pixel row adjacent to the first dots during the...frame period... and each of the first and second dots include pixels of at least two different colors, as disclosed by Song, to provide display operation.
	first data voltages supplied by the data driver to first dots of a first pixel row during the first sub-frame period and second data voltages supplied by the data driver to second dots of a second pixel row adjacent to the first dots during the second sub-frame period are the same as each other for a same color, and each of the first and second dots include pixels of at least two different colors (The teachings provided by the combination of references disclose the above limitations as providing a same data voltage to any of the same colored sub-pixels of a pixel (dot) would provide a same color exhibited by the dots).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shang (US Publication 2017/0278473) in view of Matsumoto (US Publication 2011/0043546), Lee (US Publication 2011/0164076), Takeuchi (US Publication 2009/0153441), Park (US Publication 2014/0292820) and in further view of Song (US Publication 2008/0150859).
Regarding dependent claim 18, Shang, as modified by Matsumoto, Lee and Takeuchi, discloses the display device of claim 1, wherein:
Although the combination disclose multiple pixel rows, data driver and the pixel row comprising dots (pixels), they do not explicitly disclose:
...display an edge,...
However, in the field of displays, Park teaches in [0011] of detecting an edge using luminance and chorma information and the use of a data driver applying data voltages for generating an image.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device in the combination of references, to include the feature of detecting/display an edge, as disclosed by Park, to provide a display which minimizes damage of picture quality ([0010]).
Although the combination of references disclose the use of a data driver providing data voltages, they do not explicitly disclose:
first data voltages supplied by the data driver to first dots of the first pixel row... second data voltages supplied by the data driver to second dots of the second pixel row adjacent to the first dots
	However, in the field of displays, Song, in [0008], discloses the use of a data driver for providing a data voltage to pixels (dots) comprising sub-pixels (pixels) of the colors, red, green and blue and wherein the R, G, B sub-pixels are arranged in a horizontal direction and sub-pixels of the same color are arranged in a column direction.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device having a data driver for driving pixels and having first and second frame periods, as disclosed by the combination of references; to include the feature of first data voltages supplied by the data driver to first dots of the first pixel row... second data voltages supplied by the data driver to second dots of the second pixel row adjacent to the first dots as disclosed by Song, to provide display operation.
The combination of references disclose operating pixel rows during a first and second sub-frame, providing data voltages to drive pixels in adjacent rows of multiple colors, and the means for detecting an edge.  However, the combination of references do not explicitly disclose:
	when a first pixel row and an adjacent second pixel row do not display an edge, first data voltages supplied by the data driver to first dots of the first pixel row during the first sub-frame period and second data voltages supplied by the data driver to second dots of the second pixel row adjacent to the first dots during the second sub-frame period are the same as each other for a same color; when the first pixel row and the adjacent second pixel row display an edge, the first data voltages and the second data voltages are different from each other for the same color; and each of the first and second dots includes pixels of at least two different colors.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify to include the above teachings for providing adjacent rows with the same or different colors and located or not located at an edge because such a modification would have been obvious to try.  More specifically, the combination of references disclose all means of providing such an operation/features as there are a finite number of identified, predictable solutions (same or different colors and using same or different data voltages) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claim 19 and rejected under 35 U.S.C. 103 as being unpatentable over Shang (US Publication 2017/0278473) in view of Matsumoto (US Publication 2011/0043546), Lee (US Publication 2011/0164076), Takeuchi (US Publication 2009/0153441), Park (US Publication 2014/0292820), Song (US Publication 2008/0150859) and in further view of Park2 (US Publication 2006/0114219).
	Regarding dependent claim 19, Shang, as modified by the above references, discloses the display device of claim 18, further comprising
	a timing controller which supplies a control signal to the scan driver and the data driver, (See Park, Fig. 1);
	wherein the timing controller includes
	an edge reinforcer which converts the input image in a way such that an edge of the input image is emphasized an edge detector which detects an edge of a converted input image; and (Park in [0011-0021, 0053-0054] discloses of detecting an edge ([0050-0052]) and making one region display inverted image data and the other region not display inverted image data, thereby providing an edge reinforce and edge detector
	a common data generator which provides same grayscale levels to the first dots and the second dots when the first pixel row and the adjacent second pixel row do not correspond to the detected edge (Park illustrates an image in Fig. 4 having the same grayscale levels and are provided by pixels not at an edge, which would be provided by a common data generator);
	and provides grayscale levels of the converted input image to the first dots and the second dots when the first pixel row and the adjacent second pixel row correspond to the detected edge (When a detected edge is found, the input image is converted for specific regions (pixels/dots) near the edge to emphasize a difference.  See Fig. 4).
	Although the combination of references disclose the use of a timing controller, they do not disclose:
	wherein the timing controller include.. a frame memory which stores an input image;
	However, in the same field of endeavor, Park2, discloses in [0041]of having a timing controller which includes a frame memory for storing or outputting an input image.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify display device having a timing controller, as disclosed by the combination of references; to include the feature of a timing controller having a frame memory, as disclosed by Park2 for outputting input image signals to pixels.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shang (US Publication 2017/0278473) in view of Matsumoto (US Publication 2011/0043546), Lee (US Publication 2011/0164076), Takeuchi (US Publication 2009/0153441), Park (US Publication 2014/0292820), Song (US Publication 2008/0150859), Park2 (US Publication 2006/0114219) and in further view of Lee (US Publication 2015/0194121).
	Regarding dependent claim 20, Shang, as modified by the above references, discloses the display device of claim 19, wherein:
	converted input image; first frame period, second frame period (Taught by combination of references);
	The combination of references do not explicitly teach:
	 the timing controller further includes a pattern detector which generates pattern information on whether the...input image corresponds to a previously stored pattern; when the input image corresponds to the pattern, the display device operates in a first display mode including the....frame period; and when the input image does not correspond to the pattern, the display device operates in a second display mode including the.... frame period.
	However, in the same field of endeavor, Lee discloses in [0058] of a timing controller which compares a stored image in internal memory with a current image and determines to operate in a first or second mode.
The combination of references disclose a base process/product of display device which convert an input image and provides operation of pixels in a first and second frame period, which the claimed invention can be seen as an improvement in that the viewing quality of the display.  Lee teaches a known technique of a timing controller further including a pattern detector which generates pattern information on whether the...input image corresponds to a previously stored pattern; when the input image corresponds to the pattern, the display device operates in a first display mode including the first frame period; and when the input image does not correspond to the pattern, the display device operates in a second display mode including the second frame period that is comparable to the base process/product.
Lee’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of the combination of references and the results would have been predictable and resulted in the timing controller further includes a pattern detector which generates pattern information on whether the...input image corresponds to a previously stored pattern; when the input image corresponds to the pattern, the display device operates in a first display mode including the first frame period; and when the input image does not correspond to the pattern, the display device operates in a second display mode including the second frame period, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Pertinent Art
11.	The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2008/0284704 to Song discloses having a gate start pulse at each starting point of first and second sub-frames ([0081]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693